—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Greenstein, J.), entered August 17, 1994, which, after a jury trial, was in favor of the defendant on the issue of liability.
*549Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff's contention, we find that the jury verdict was based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
The trial court did not improvidently exercise its discretion in precluding one of the plaintiff's witnesses from testifying, since the plaintiff did not notify the defendant of this witness until the middle of the trial and the defendant had no prior knowledge of this witness (cf., Burton v New York City Hous. Auth., 191 AD2d 669; Guillen v New York City Tr. Auth., 192 AD2d 506, 508; DeJesus v Finnegan, 137 AD2d 649). Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.